Exhibit 10.61

THE PNC FINANCIAL SERVICES GROUP, INC.

SUPPLEMENTAL INCENTIVE SAVINGS PLAN

Amended and Restated

(Effective as of May 5, 2009)

WHEREAS, The PNC Financial Services Group, Inc. (the “Corporation”) and certain
of its Affiliates previously adopted and presently maintain The PNC Financial
Services Group, Inc. Supplemental Incentive Savings Plan (the “Plan”) originally
effective as of January 1, 1989, and restated in its entirety effective as of
January 1, 2004 and effective as of July 1, 2004, and subsequently amended by a
First Amendment dated December 20, 2005, a Second Amendment dated September 27,
2006, and a Third Amendment dated September 13, 2007;

WHEREAS, the Corporation amended and restated the Plan in its entirety,
effective as of January 1, 2009, to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Internal Revenue Code”); and

WHEREAS, effective as of January 1, 2009, deferrals made or first vested under
the Plan on and after January 1, 2005 and account balances attributable to such
deferrals are to be administered in accordance with the Plan as amended and
restated herein, with deferrals made under the Plan prior to January 1, 2005 and
vested on December 31, 2004 and account balances attributable to such deferrals
to be administered in accordance with the provisions of this Plan in effect at
the time of such deferrals (and any subsequent amendments made thereafter and
specifically made applicable thereto); and

WHEREAS, the Corporation amended the Plan effective May 5, 2009 to clarify
certain of its provisions regarding deferrals hereunder; and

WHEREAS, the Corporation wishes to amend and restate the Plan, effective as of
May 5, 2009, to incorporate such amendments; and

WHEREAS, section 10 of the Plan authorizes the Corporation to amend or terminate
the Plan at any time.

NOW, THEREFORE, in consideration of the foregoing, the Plan is hereby amended
and restated in its entirety to read as follows:

SECTION 1

DEFINITIONS

As used in the Plan, initially capitalized terms that are not otherwise defined
herein shall have the meaning given to them in the ISP or, as applicable, the
RSP. The following words and phrases shall have the meanings assigned to them
herein, unless the context otherwise requires.



--------------------------------------------------------------------------------

1.1 “Account” means the bookkeeping account established for each Participant who
is entitled to a benefit under the Plan. An Account is established only for
purposes of determining benefits hereunder and not to segregate assets or to
identify assets that may or must be used to satisfy benefits. An Account will be
credited with the amounts set forth in section 3 of the Plan and will be
credited or debited to reflect deemed investment results under section 5 of the
Plan. The Participant’s Account will also include (i) amounts deferred under the
Plan prior to January 1, 2005 which were vested on December 31, 2004, which will
be accounted for separately from amounts deferred on or after January 1, 2005 or
amounts deferred prior to that date which vested on or after January 1, 2005,
and (ii) amounts representing accounts merged into this Plan from a prior
deferred compensation plan, to the extent separate accounting is determined by
the Committee or its delegate to be necessary in order to ensure compliance with
Code Section 409A of the Code or otherwise.

 

1.2 “Affiliate” means any business entity whose relationship with the
Corporation is described in subsection (b), (c) or (m) of Section 414 of the
Internal Revenue Code.

 

1.3 “Annual Incentive Award” means (a) any incentive award, including incentive
awards otherwise payable in the form of the Corporation’s stock or restricted
stock units, granted to the Participant under an incentive plan designated by
the Plan Manager as participating; (b) any other cash bonus or incentive
compensation payment that may be designated by the Plan Manager as eligible for
deferral hereunder; and (c) any Severance Agreement Amount as defined in the
Deferred Compensation Plan.

 

1.4 “Beneficiary” or “Beneficiaries” means the individual or individuals
designated by the Participant to receive the balance of the Participant’s
Account upon the Participant’s death in accordance with section 6 of the Plan.

 

1.5 “Board” means the Board of Directors of the Corporation.

 

1.6 “Change in Control” means a change of control of the Corporation of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Exchange Act, whether or not the Corporation is then
subject to such reporting requirement; provided, however, that without
limitation, a Change in Control will be deemed to have occurred if:

 

  (a) any Person, excluding employee benefits plans of the Corporation and its
subsidiaries, is or becomes the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Exchange Act or any successor provisions thereto), directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities;
provided, however, that such an acquisition of beneficial ownership representing
between 20% and 40%, inclusive, of such voting power will not be considered a
Change in Control if the Board approves such acquisition either prior to or
immediately after its occurrence;

 

2



--------------------------------------------------------------------------------

  (b) the Corporation consummates a merger, consolidation, share exchange,
division or other reorganization or transaction of the Corporation (a
“Fundamental Transaction”) with any other corporation, other than a Fundamental
Transaction that results in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 60% of the combined voting power immediately after such
Fundamental Transaction of (i) the Corporation’s outstanding securities,
(ii) the surviving entity’s outstanding securities, or (iii) in the case of a
division, the outstanding securities of each entity resulting from the division;

 

  (c) the shareholders of the Corporation approve a plan of complete liquidation
or winding-up of the Corporation or an agreement for the sale or disposition (in
one transaction or a series of transactions) of all or substantially all of the
Corporation’s assets;

 

  (d) as a result of a proxy contest, individuals who prior to the conclusion
thereof constituted the Board (including for this purpose any new director whose
election or nomination for election by the Corporation’s shareholders in
connection with such proxy contest was approved by a vote of at least two-thirds
of the directors then still in office who were directors prior to such proxy
contest) cease to constitute at least a majority of the Board (excluding any
Board seat that is vacant or otherwise unoccupied);

 

  (e) during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board (including for this purpose any
new director whose election or nomination for election by the Corporation’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) cease for
any reason to constitute at least a majority of the Board (excluding any Board
seat that is vacant or otherwise unoccupied); or

 

  (f) the Board determines that a Change in Control has occurred.

Notwithstanding anything to the contrary herein, a divestiture or spin-off of a
subsidiary or division of the Corporation will not by itself constitute a Change
in Control.

 

1.7 “Committee” means the committee appointed to administer the ISP.

 

1.8 “Compensation” shall mean the compensation or earnings with respect to which
Employer Basic Contributions, Matching Contributions and Elective Deferrals are
made under the ISP or RSP, as applicable, determined without regard to any
applicable limit under Internal Revenue Code Section 401(a)(17).

 

3



--------------------------------------------------------------------------------

1.9 “Compensation Threshold” for a year means the amount of compensation
designated under Internal Revenue Code Section 414(q)(1)(B) for such year by the
Internal Revenue Service.

 

1.10 “Corporate Executive Group” means the group designated as such by the
Corporation (or any successor group thereto).

 

1.11 “Corporation” means The PNC Financial Services Group, Inc. and any
successors thereto.

 

1.12 “Deferral Election Form” means the document, in a form or forms approved by
the Plan Manager (including electronic), whereby a Participant elects to defer a
percentage of his or her Compensation. Such percentage may range from 1% to 20%
of Compensation per pay period.

 

1.13 “Deferred Compensation Plan” means The PNC Financial Services Group, Inc.
and Affiliates Deferred Compensation Plan as amended from time to time.

 

1.14 “Disability” means, except as may otherwise be required by Internal Revenue
Code Section 409A, that a Participant either (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, is receiving (and has received for at least three months)
income replacement benefits under any Corporation-sponsored disability benefit
plan. A Participant who has been determined to be eligible for Social Security
disability benefits shall be presumed to have a Disability as defined herein.

 

1.15 “Eligible Annual Incentive Award” means: (A) in the case of a participant
in the ISP, the amount of a Participant’s Annual Incentive Award, up to the
greater of (i) $25,000 or (ii) 50% of the Annual Incentive Award provided,
however, that for a Participant who is not a member of the Corporate Executive
Group, the Eligible Annual Incentive Award may not exceed $250,000; and (B) in
the case of a participant in the RSP, 100% of any Annual Incentive Award.

 

1.16 “Elective Contributions” means the amount contributed by the Employee under
Section 3.2 of the Plan.

 

1.17 “Employee” means any person employed by an Employer.

 

1.18 “Employer” means the Corporation and any Affiliate that has been designated
to participate in the ISP or RSP.

 

4



--------------------------------------------------------------------------------

1.19 “Employer Basic Contributions” means the amount contributed by the Employer
under Section 3.2 of the Plan.

 

1.20 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.21 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

1.22 “Hardship” means an unforeseeable emergency that is a severe financial
hardship to a Participant resulting from: (i) an illness or accident of the
Participant, the Spouse, the Participant’s beneficiary, or the Participant’s
dependent (as defined in Internal Revenue Code Section 152, without regard to
Internal Revenue Code Sections 152(b)(1), (b)(2), and (d)(1)(B)); (2) loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or (3) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Withdrawals of amounts because of such unforeseeable emergency
will only be permitted to the extent reasonably necessary to satisfy the
unforeseeable emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such unforeseeable emergency is or may be relieved:

 

  (a) through reimbursement or compensation by insurance or otherwise; or

 

  (b) by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause financial hardship.

The Plan Manager will have the sole and absolute discretion to determine whether
a Hardship exists.

 

1.23 “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended. Any reference to a section of the Internal Revenue Code shall be deemed
to include any regulation, ruling, or other guidance issued thereunder by the
Department of the Treasury or the Internal Revenue Service.

 

1.24 “ISP” means The PNC Financial Services Group, Inc. Incentive Savings Plan
as amended from time to time.

 

1.25 “Matching Contributions” has the meaning assigned to such term in the ISP
or, as applicable, the RSP.

 

1.26 “Participant” means an Employee who meets the eligibility criteria set
forth in section 2 of the Plan and/or has an Account under the Plan.

 

5



--------------------------------------------------------------------------------

1.27 “Person” has the meaning given in Section 3(a)(9) of the Exchange Act and
also includes any syndicate or group deemed to be a person under
Section 13(d)(3) of the Exchange Act.

 

1.28 “Plan” means The PNC Financial Services Group, Inc. Supplemental Incentive
Savings Plan, which is the Plan set forth in this document, as amended from time
to time.

 

1.29 “Plan Manager” means any individual designated by the Committee to manage
the operation of the Plan as herein provided or to whom the Committee has duly
delegated any of its duties and obligations hereunder.

 

1.30 “RSP” means the PNC Global Investment Servicing Retirement Savings Plan, as
adopted by the Corporation effective July 1, 2004 and as may be amended from
time to time.

 

1.31 “Separation From Service” means separation from service within the meaning
of Section 409A of the Internal Revenue Code. For purposes of this definition, a
Participant shall be deemed to have a Separation from Service on the date on
which he and the Employer reasonably anticipate that no further services would
be performed after such date or that the level of bona fide services he would
perform after such date would permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding
36-month period (or the full period of employment if less than 36 months).
Notwithstanding the above, no Separation from Service shall be deemed to occur
while the Participant is on military leave, sick leave or other bona fide leave
of absence until the latest of (i) six months after commencement of the leave,
other than for a Disability, (ii) 29 months after commencement of leave as the
result of a Disability, or (iii) the date on which the Participant ceases to
have a legally protected right to reemployment under an applicable statute or by
contract.

 

1.32 “Severance From Service” means the Participant’s Separation from Service
with The PNC Financial Services Group, Inc. and all of its Affiliates.

 

1.33 “Spouse” means the person to whom the Participant is legally married (as
determined under the laws of the state in which the Participant is a resident at
the time of marriage).

 

1.34 “Trust” means the grantor trust established by the Corporation to assist in
funding its obligations under the Plan.

SECTION 2

ELIGIBILITY FOR PARTICIPATION

An Employee is eligible to participate in the Plan for a Plan Year if the
employee is eligible to participate in the ISP or RSP and his or her annual
earnings are in excess of the Compensation Threshold. An Employee may also be
eligible to participate in the Plan if such employee (i) was a participant in a
similar non-qualified plan sponsored by a company that is acquired by an
Employer and (ii) the Corporation permits such Employee to participate in the
Plan. Once an Employee

 

6



--------------------------------------------------------------------------------

becomes eligible to participate in the Plan for a Plan Year, then, except as
otherwise determined by the Committee, such Participant shall remain eligible to
participate in the Plan for subsequent Plan Years, so long as he or she remains
eligible to participate in the ISP or RSP.

SECTION 3

BENEFITS

 

3.1 Deferral Election Form

Each Participant may complete a Deferral Election Form in a form approved by the
Plan Manager. The Plan Manager must receive the Participant’s Deferral Election
Form by the close of PNC’s last business day immediately prior to January 1 of
each calendar year. Any Deferral Election Form will apply to Compensation for
the Participant for each calendar year beginning on such January 1, until
changed by the Participant, at which point the Deferral Election Form will only
apply to Compensation for each calendar year after such change was made. In the
event that the Annual Incentive Award for a calendar year is not paid in cash,
or the cash portion of the Annual Incentive Award is insufficient to enable the
deferral of the percentage of the Annual Incentive Award that otherwise would be
deferred as a result of a Participant’s election indicated on the applicable
Deferral Election Form, the Committee or its designee may provide for the use of
other Compensation in lieu of the portion of Eligible Annual Incentive
Compensation that otherwise would have been deferred into this Plan had it been
payable in cash.

 

3.2 Employer Basic Contributions, Matching Contributions and Elective
Contributions

If Employer Basic Contributions, Matching Contributions or Elective
Contributions allocated to a Participant’s Account under the ISP or as
applicable, the RSP, are reduced for any Plan Year to conform to
Section 401(a)(17), 415 or 402(g) of the Internal Revenue Code, the Corporation
will credit the Participant’s Account under this Plan with an amount equal to
the difference between (A) the maximum amount of Employer Basic Contributions,
Matching Contributions and Elective Contributions to which the Participant would
have been entitled pursuant to the Participant’s Deferral Election Form if
Sections 401(a)(17), 415 and 402(g) of the Internal Revenue Code were not
applicable and (B) the amount of Employer Basic Contributions, Matching
Contributions and Elective Contributions credited to the Participant under the
ISP or, as applicable, the RSP. The Corporation shall make appropriate Matching
Contributions not to exceed 6% of Compensation in the case of a Participant who
is also a participant in the ISP or, in the case of a Participant who is also a
participant in the RSP, not to exceed the amount of Matching Contributions
calculated under the terms of the RSP. For the sake of clarity, Employer Basic
Contributions, Matching Contributions or Elective Contributions will not be
allocated to a Participant’s Account until at least one of the limits under
Internal Revenue Code Section 401(a)(17), 415 or 402(g) is reached in the ISP
or, as applicable, the RSP.

 

7



--------------------------------------------------------------------------------

3.3 Deferrals under Deferred Compensation Plan or Other Annual Incentive Plans

If a Participant receives an Annual Incentive Award while participating in this
Plan and elects to defer payment of the cash portion, if any, of the Annual
Incentive Award under the Deferred Compensation Plan or is required to defer a
portion of the Annual Incentive Award under any annual incentive plan, a portion
of the Eligible Annual Incentive Award will be transferred to this Plan. The
portion that will be allocated to this Plan will equal the percentage of
Compensation the Participant has elected to defer under the Plan for the year
for which the Annual Incentive Award is earned multiplied by an amount equal to
the difference between (A) the Participant’s Compensation calculated as if the
Participant had not made a deferral under the Deferred Compensation Plan or
required under any annual incentive plan and (B) the Participant’s Compensation
actually calculated under the ISP or, as applicable, the RSP (i.e., disregarding
amounts deferred under the Deferred Compensation Plan and amounts that exceed
the limit under Internal Revenue Code Section 401(a)(17)).

 

3.4 Limitation on Matching Contributions

Notwithstanding any provision of the Plan to the contrary, Matching
Contributions shall be limited to a maximum of $5,000 for any Participant in any
calendar year.

 

3.5 Suspension or Revocation of Deferrals

A Participant’s deferral election for a calendar year may be suspended by the
Committee or its delegate for the remainder of such calendar year upon the
Participant’s taking a hardship withdrawal under the ISP or the RSP (as
applicable). Such suspension shall apply to any Compensation subject to such
deferral election that would otherwise have been payable after the date of such
suspension and before the end of such calendar year (including that portion of
any Annual Incentive Award that would have been transferred to the Plan under
Section 3.3 after the date of such suspension and before the end of such
calendar year). In addition, all of a Participant’s existing deferral elections
will be deemed to have been revoked upon (i) a termination of the Plan or the
portion thereof covering the Participant, to the extent permitted under
Section 409A of the Internal Revenue Code; or (ii) the Participant’s Severance
from Service.

SECTION 4

DISTRIBUTION; VESTING

 

4.1 Time and Manner of Distribution

A Participant’s Account will be distributed in cash. Amounts deferred and vested
prior to January 1, 2005 will be paid at such time and in such manner as
benefits are paid to the Participant under the ISP or RSP. Amounts deferred or
first vesting beginning with January 1, 2005 will be distributed as soon as
administratively practicable following, but no later than ninety (90) days
after, the date that is six months after the date of a Participant’s Separation
from Service.

 

8



--------------------------------------------------------------------------------

4.2 Hardship Distribution

Upon approval of the Committee or its delegate, payment of all or any portion of
the Participant’s Account will be made in the event of the Participant’s
Hardship. Payment of any Hardship distribution will be made only in cash in a
single lump sum as soon as administratively practicable, but no later than
ninety (90) days, after approval. A withdrawal by a Participant on account of a
Hardship will have no effect on any amounts remaining in such Participant’s
Account, and will not have any effect on any current or future Deferral Election
Form after the withdrawal.

 

4.3 Death Benefit

If the Participant’s Severance From Service occurs because of the Participant’s
death, either before or after payments commence, amounts deferred and vested
prior to January 1, 2005 will be paid to the Participant’s Beneficiary or
Beneficiaries under the ISP or RSP at such time and in such manner as benefits
are paid to such Beneficiary or Beneficiaries under the ISP or RSP, and amounts
deferred or first vesting after January 1, 2005 will be distributed to the
Participant’s Beneficiary or Beneficiaries hereunder in a single lump-sum
payment as soon as administratively practicable following, but no later than
ninety (90) days after, the Participant’s death.

 

4.4 Vesting

Amounts in a Participant’s Account shall be fully vested at all times, in the
case of a Participant who is also a participant in the ISP. In the case of a
Participant who is also a participant in the RSP, Matching Contributions shall
vest in accordance with the vesting provisions of the RSP.

SECTION 5

INVESTMENT FUNDS

Amounts credited to a Participant’s Account under the Plan will be deemed to be
invested in the investment fund or funds selected by the Participant in
accordance with procedures established by the Plan Manager. The Participant may
elect to change the investment fund elections in accordance with procedures
established by the Plan Manager. The Committee will, in its sole discretion,
determine the various investment funds that will be available for the deemed
investment of all Accounts under the Plan. If the Participant fails to select an
investment fund or funds with respect to any portion of his or her Account, such
portion of his or her Account will be automatically invested in a default
investment fund as may be designated from time to time by the Committee, until
the Participant provides investment directions in accordance with procedures
established by the Plan Manager. The Participant’s Account will be valued daily.
If, after a Participant’s death, the Participant’s benefit is to be distributed
to the Participant’s

 

9



--------------------------------------------------------------------------------

Beneficiary as part of a series of installment payments, then the Beneficiary
shall have the right to select investment funds for the deemed investment of the
Participant’s Account until such time as final distribution of the Account is
completed.

Notwithstanding anything to the contrary in this section 5, any Matching
Contributions allocated to a Participant’s Account will be deemed to be made in
common stock of The PNC Financial Services Group, Inc., unless the Participant
redirects these amounts after allocation to any of the other deemed investment
funds available. Once a Participant attains age 50, he or she may elect to have
any future Matching Contributions deemed to be made in cash.

SECTION 6

DESIGNATION OF BENEFICIARIES

The Participant will designate a Beneficiary or Beneficiaries to receive the
balance of the Participant’s Account attributable to amounts deferred or first
vesting on or after January 1, 2005 upon the Participant’s death. Such
designation will be on a form approved by the Plan Manager and will not be
effective until the Plan Manager receives the form. If no valid Beneficiary
designation form is on file with the Plan Manager upon the Participant’s death,
then the balance of the Participant’s Account attributable to amounts deferred
or first vesting on or after January 1, 2005 will be payable to the Beneficiary
designated by the Participant for the Participant’s ISP or RSP account, as
applicable. If a Participant does not have a valid Beneficiary designation form
on file with the Plan Manager for the Plan and the ISP or RSP, as applicable, or
if the Beneficiary does not survive the Participant, the Participant’s Account
will be distributed in the following order of priority: (i) the Participant’s
Spouse, (ii) the Participant’s issue, per stirpes, (iii) the Participant’s
parents, (iv) the Participant’s brothers and sisters, or (v) the Participant’s
executors or administrators. For the sake of clarity, Beneficiary designations
under any plan that is merged into the Plan (the “Prior Plan”) will be honored
until a Participant designates a new Beneficiary or Beneficiaries under the Plan
or until the Participant revokes his or her prior Beneficiary or Beneficiaries
designations under the Prior Plan.

SECTION 7

TRUST FUND

No assets of the Corporation or any Employer shall be segregated or earmarked
with respect to any benefits, and all such benefits shall constitute unsecured
contractual obligations of the Employer. If the Corporation chooses to
contribute to the Trust to offset its obligation under this Plan, all assets or
property held by the Trust shall at all times remain subject to the claims of
the general creditors of the Corporation or any Employer.

 

10



--------------------------------------------------------------------------------

SECTION 8

CLAIMS PROCEDURE

 

8.1 Initial Claim

Claims for benefits under the Plan shall be filed with the Plan Manager. If any
Participant or Beneficiary claims to be entitled to a benefit under the Plan and
the Plan Manager determines that such claim should be denied in whole or in
part, the Plan Manager shall notify such person of its decision in writing. Such
notification will be written in a manner calculated to be understood by such
person and will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within 90 days after the
Plan Manager receives the claim. If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his or her claim.

 

8.2 Review Procedure

Within 60 days after the date on which a Participant or Beneficiary receives a
written notice of a denied claim (or, if applicable, within 60 days after the
date on which such denial is considered to have occurred) such person (or his or
her duly authorized representative) may (i) file a written request with the
Committee for a review of his or her denied claim and of pertinent documents,
and (ii) submit written issues and comments to the Committee. The Committee will
notify such person of its decision in writing. Such notification will be written
in a manner calculated to be understood by such person and will contain specific
reasons for the decision as well as specific references to pertinent Plan
provisions. The decision on review will be made within 60 days after the request
for review is received by the Committee. If the decision on review is not made
within such period, the claim will be considered denied.

 

8.3 Claims and Review Procedure Not Mandatory After a Change in Control

After the occurrence of a Change in Control, the claims procedure and review
procedure provided for in this section 8 shall be provided for the use and
benefit of Participants who may choose to use such procedures, but compliance
with the provisions of this section 8 shall not be mandatory for any Participant
claiming benefits after a Change in Control. It shall not be necessary for any
Participant to exhaust these procedures and remedies after a Change in Control
prior to bringing any legal claim or action, or asserting any other demand, for
payments or other benefits to which such Employee claims entitlement.

 

11



--------------------------------------------------------------------------------

SECTION 9

ADMINISTRATION; DELEGATION

The Committee shall administer the Plan. The Committee shall have the same
rights, powers and duties as specified in the ISP.

This Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and shall be administered
in a manner consistent with that intent.

The Board or the Committee may, in its sole discretion, delegate authority
hereunder, including but not limited to delegating authority to modify, amend,
administer, interpret, construe or vary the Plan, to the extent permitted by
applicable law or administrative or regulatory rule. Responsibility for the
day-to-day administration of the Plan has been delegated to the Plan Manager.

All administrative costs and expenses of the Plan will be allocated among and
deducted from Accounts of all Participants on a pro rata basis in accordance
with procedures determined by the Plan Manager.

SECTION 10

AMENDMENT AND TERMINATION

The Corporation, by action of the Personnel and Compensation Committee of the
Board or its delegate, retains the right to modify, amend or terminate the Plan
in whole or part; provided, however, that no modification, amendment or
termination shall, without the consent of the Participant, adversely affect the
rights of that Participant to the benefits that have accrued under this Plan
before such modification, amendment or termination. Notice of every such
modification, amendment or termination shall be given in writing to each
Participant. In the event of any termination of the Plan or any portion thereof,
payment of affected Participants’ Accounts shall be made under and in accordance
with the terms of the Plan and the applicable elections, except that the
Committee may determine, in its sole discretion, to accelerate payments to all
such Participants if and to the extent that such acceleration is permitted under
Section 409A of the Internal Revenue Code.

After a Change in Control, the Plan may not be amended in any manner that
adversely affects the administration or payment of a Participant’s benefits
hereunder (including but not limited to the timing and form of payment of
benefits hereunder) without the consent of the Participant nor may the
provisions of this section 10 or section 11 be amended after a Change in Control
with respect to a Participant without the written consent of the Participant;
provided, however, that the failure of a Participant to consent to any such
amendment shall not impair the ability of the Corporation to amend the Plan with
respect to any other Participant who has consented to such amendment.

 

12



--------------------------------------------------------------------------------

SECTION 11

SUCCESSORS

In addition to any obligations imposed by law upon any successor(s) to the
Corporation and the Employers, the Corporation and the Employers shall be
obligated to require any successor(s) (whether direct or indirect, by purchase,
merger, consolidation, operation of law, or otherwise) to all or substantially
all of the business and/or assets of the Corporation and the Employers to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that the Corporation and the Employers would be required to perform
it if no such succession had taken place; in the event of such a succession,
references to “Corporation” and “Employers” herein shall thereafter be deemed to
include such successor(s). Except as set forth in the preceding sentence, the
Corporation’s and the Employers’ obligations under this Plan are not assignable
or transferable except, in the discretion of the Corporation, to (i) any
corporation, partnership or limited liability company which acquires all or
substantially all of the assets of an Employer or (ii) any corporation,
partnership or limited liability company into which an Employer may be merged or
consolidated.

SECTION 12

GOVERNING LAW

The Plan shall be governed according to the laws of the Commonwealth of
Pennsylvania to the extent not preempted by federal law.

SECTION 13

MISCELLANEOUS

 

13.1 Liability of the Board and the Committee

Neither the Board, the Committee, the Plan Manager nor any of their respective
delegates will be liable to any person for any action taken or admitted in
connection with the administration, interpretation, construction or variance of
the Plan.

 

13.2 No Contract of Employment

Participation in the Plan does not give any person any right to be retained in
the service of the Corporation or any Affiliate. The right and power of the
Corporation or any Affiliate to terminate any Employee is expressly reserved.

 

13.3 Compensation under Other Plans

Any amount deferred and/or payable under this Plan shall not be considered
Compensation for the purpose of computing benefits to which such Participant may
be

 

13



--------------------------------------------------------------------------------

entitled under any qualified pension plan (as that term is defined in section
3(3) of ERISA) or other arrangement of the Corporation or an Affiliate for the
benefit of Employees, except as specified in such plan or arrangement.

 

13.4 Withholding

The Corporation or an Affiliate shall have the right to deduct from payment of
any amount under the Plan any taxes required by law to be withheld from a
Participant or Beneficiary with respect to such payment.

 

13.5 Spendthrift Clause

The interests of Participants and their Beneficiaries under the Plan are not in
any way subject to their debts or other obligations and may not be voluntarily
or involuntarily sold, transferred, or assigned, except to the extent otherwise
required by law. For the sake of clarity, domestic relations orders purporting
to assign benefits under the Plan do not apply to the Plan.

 

13.6 Severability

Whenever possible, each provision of this Plan shall be interpreted in such
manner as to be effective and valid under applicable law (including the Internal
Revenue Code), but if any provision of the Plan shall be held to be prohibited
by or invalid under applicable law, then (i) such provision shall be deemed to
be amended to, and to have contained from the outset such language as shall be
necessary to, accomplish the objectives of the provision as originally written
to the fullest extent permitted by law, and (ii) any other provisions of this
Plan shall remain in full force and effect.

 

13.7 Construction

No rule of strict construction shall be applied against the Corporation,
Affiliate, Committee, Board or any other person regarding the interpretation of
any terms of this Plan or any rule or procedure established by the Committee.

Where the context allows, words in the masculine gender shall include the
feminine and neuter genders, the plural shall include the singular and the
singular shall include the plural.

The captions of sections and paragraphs of this Plan are for convenience only
and shall not control or affect the meaning or construction of any of its
provisions.

 

13.8 Corporation and Affiliate Liability

Whenever, in the Committee’s or the Plan Manager’s opinion, any person entitled
to receive any payment is under a legal disability, a minor, or incapacitated in
any way, so as to be unable to manage his or her financial affairs, the
Corporation or an Affiliate, at

 

14



--------------------------------------------------------------------------------

its discretion, may make such payment for the benefit of such person to his or
her legal representative, or to a relative or friend of such person for his or
her benefit, or it may apply the payment for the benefit of such person in any
manner it deems advisable. When the Corporation or an Affiliate makes any
payment pursuant to this subsection, it shall be considered as a complete
discharge of its liability for the making of such payments under the Plan.

 

13.9 Entire Agreement

This writing constitutes the final and complete embodiment of the understandings
of the parties hereto and all prior understandings and communications of the
parties oral or written concerning this Plan are hereby renounced, revoked and
superseded.

 

13.10 Notices

All notices to the Corporation hereunder shall be delivered to the attention of
the Committee or to the Plan Manager acting on its behalf. Any notice or filing
required or permitted to be given to the Committee or the Corporation under this
Plan shall be sufficient if in writing and hand delivered, or sent by registered
or certified mail, to the Committee or to the Plan Manager, at the principal
office of the Corporation. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
or the receipt for registration or certification.

 

13.11 Impact of Merger of BlackRock, Inc. and Merrill Lynch Investment Advisors

As a result of the merger of BlackRock, Inc. and Merrill Lynch Investment
Advisors on September 29, 2006 (the “Merger”), the liabilities under the Plan
associated with employees of BlackRock, Inc. and its subsidiaries were
transferred to and assumed by BlackRock, Inc. under the BlackRock, Inc.
Voluntary Deferred Compensation Plan on September 29, 2006. As a result of the
Merger and such transfer, employees of BlackRock, Inc. and its subsidiaries no
longer participate in the Plan and have no right to payment hereunder.

 

13.12 Merger of Mercantile Bankshares Corporation and Participating Affiliates
Supplemental 401(k) Plan into the Plan

The Mercantile Bankshares Corporation and Participating Affiliates Supplemental
401(k) Plan (the “Mercantile Plan”) merged into the Plan effective September 15,
2007. Under the Plan, each individual who had an account balance merged into the
Plan from the Mercantile Plan has an Account equal to or greater than the
account balance such individual had under the Mercantile Plan immediately before
the merger.

 

13.13 Compliance with Law

The Plan is intended to comply with applicable law. Without limiting the
foregoing, the Plan is intended to comply with the applicable requirements of
Internal Revenue Code

 

15



--------------------------------------------------------------------------------

Section 409A, and will be administered in accordance with Internal Revenue Code
Section 409A to the extent that Internal Revenue Code Section 409A applies to
the Plan. Notwithstanding any provision of the Plan to the contrary,
distributions from the Plan may only be made in a manner, and upon an event,
permitted by Internal Revenue Code Section 409A. If any payment or benefit
cannot be provided or made at the time specified herein without incurring
penalties under Internal Revenue Code Section 409A, then such benefit or payment
will be provided in full at the earliest time thereafter when such penalties
will not be imposed. To the extent that any provision of the Plan would cause a
conflict with the applicable requirements of Internal Revenue Code Section 409A,
or would cause the administration of the Plan to fail to satisfy the applicable
requirements of Internal Revenue Code Section 409A, such provision shall be
deemed null and void to the extent permitted by applicable law.

* * * *

Executed and adopted by the Chief Human Resources Officer of The PNC Financial
Services Group, Inc. this 6th day of August, 2009.

 

/s/ Joan L. Gulley

Joan L. Gulley

Executive Vice President and Chief Human

Resources Officer

 

16